                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MARIO D. ROBINSON,

                   Petitioner,
                                                   Case No. 19-cv-603-pp
      v.

REED RICHARDSON,

                   Respondent.


  ORDER EXTENDING STAY, REQUIRING PETITIONER TO FILE STATUS
      REPORTS EVERY 90 DAYS, AND CLOSING THE CASE FOR
               ADMINISTRATIVE PURPOSES ONLY


      On February 21, 2020, this court issued an order staying the petitioner’s

federal habeas case but ordering him to file proof of a Wisconsin state court

filing by no later than the end of the day on March 27, 2020. Dkt. No. 5. On

March 30, 2020, the court received a letter from the petitioner stating that on

March 24, 2020, he had filed a post-conviction motion under Wis. Stat.

§974.06 in Milwaukee County Circuit Court. Dkt. No. 6. The court checked the

publicly available docket to verify the petitioner’s allegations, and it appears

that the state court received his motion and has set a briefing schedule. State

of Wisconsin v. Mario Dwayne Robinson, Milwaukee County Case Number

2013CF004054 (Milwaukee County), available at https://wcca.wicourts.gov/

(last visited Apr. 2, 2020). Given that the petitioner now has filed in the state

court, the court will extend its stay of the proceedings in this federal habeas

case. The court will require the petitioner to file a status report with the court

                                         1
every ninety (90) days until the state post-conviction is resolved, and then

require him to notify the court within thirty (30) days of the date the motion is

resolved.

      Finally, because the state proceedings likely will take time to conclude,

the court is going to administratively close the petitioner’s case until the

petitioner notifies the court that his state court proceedings have finished. The

parties will retain all rights they would have had had the case not been closed

for administrative purposes. As soon as the state court litigation is complete,

the petitioner may file a one-sentence motion, asking the court to reopen his

case. The court will grant that motion, and the petitioner’s original filing date—

April 25, 2019—will control for statute of limitations purposes.

      Accordingly, the court ORDERS that the stay of the petitioner’s federal

habeas case (Dkt. No. 5) is EXTENDED until the conclusion of the petitioner’s

state court proceedings.

      The court ORDERS that, every ninety (90) days from the date he

receives this order, the petitioner must file with this court a status report,

updating the court as to the status of the state postconviction motion.

      The court ORDERS that this case is ADMINISTRATIVELY CLOSED

pending the conclusion of the petitioner’s state court proceedings.

       The court ORDERS that within thirty (30) days of the date the

petitioner has exhausted all his state court claims, he must file a notice with

this court, notifying the court that his claims are exhausted. At that point, the




                                         2
court will re-open the case and allow the petitioner to amend his petition to add

all exhausted claims.

      Dated in Milwaukee, Wisconsin this 6th day of April, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       3
